         Case 2:17-cr-00243-JCM-NJK Document 38 Filed 10/12/18 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_Lazo@fd.org

 7   Attorney for Giuseppe Russo

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                                Case No. 2:17-cr-243-JCM-NJK

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               SENTENCING HEARING
13          v.
                                                                    (First Request)
14   GIUSEPPE RUSSO,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson, United
18   States Attorney, and Christopher Burton, Assistant United States Attorney, counsel for the
19   United States of America, and Rene L. Valladares, Federal Public Defender, and Raquel Lazo,
20   Assistant Federal Public Defender, counsel for Giuseppe Russo, that the Sentencing Hearing
21   currently scheduled on October 25, 2018 at 10:30 a.m., be vacated and continued to a date and
22   time convenient to the Court, but no sooner than forty-five (45) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Defense counsel has been unable to review Mr. Russo’s presentence
25   investigation report with him. Additional time is required to do so.
26
         Case 2:17-cr-00243-JCM-NJK Document 38 Filed 10/12/18 Page 2 of 3




 1          2.      Additionally, defense counsel recently received two boxes of medical
 2   records. Defense counsel has reviewed one box but requires additional time to review the
 3   second box. This information consists of potential mitigation to be used at sentencing.
 4          3.      The defendant is in custody and does not oppose a continuance.
 5          4.      The parties agree to the continuance.
 6          This is the first request for a continuance of the sentencing hearing.
 7          DATED this 12th day of October, 2018.
 8
 9    RENE L. VALLADARES                              DAYLE ELIESON
      Federal Public Defender                         United States Attorney
10
11        /s/ Raquel Lazo                                 /s/ Christopher Burton
      By_____________________________                 By_____________________________
12    RAQUEL LAZO                                     CHRISTOPHER BURTON
      Assistant Federal Public Defender               Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
         Case 2:17-cr-00243-JCM-NJK Document 38 Filed 10/12/18 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                                   Case No. 2:17-cr-243-JCM-NJK
 4
                   Plaintiff,                                              ORDER
 5
            v.
 6
     GIUSEPPE RUSSO,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11   Thursday,    October   25,   2018   at   10:30       a.m.   be   vacated   and   continued   to

12   Tuesday, December 11,at2018,
     _____________________        at 10:00
                             the hour      a.m. ___.m.; or to a time and date convenient to
                                      of _______

13   the court.

14                October
            DATED this     15, day
                       _______ 2018.
                                   of October, 2018.

15
16
                                                UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                      3
